DETAILED ACTION
This Office action is in response to the communication received on 03 November 2022.
Claims 1-20 are presented for examination.
Response to Arguments
Applicant's arguments and claim amendments filed on 03 November 2022 have been fully considered but they are not persuasive.
Point (A), the prior art does not disclose amended elements of “identifying, by the first station, channel bandwidth and a CCF for respectively communicating with the stations of the first communication type and with the stations of the second communication type based on the first set of fields and on the second set of fields, wherein the bandwidth indicated by one of the second set of fields and associated with the first communication type includes a bandwidth of one or more punctured channels in a frequency spectrum and the bandwidth indicated by one of the first set of fields and associated with the second communication type is a contiguous bandwidth in the frequency spectrum which excludes the bandwidth of the one or more punctured channels in the frequency spectrum” in independent claims 1, 12 (Applicant’s remarks, pages 7, 8).
As to point (A), Li discloses in Figures 1, 2, 6, 10, 12, 19 and associated paragraphs that, “identifying (finding and setting), by the first station (the AP), channel bandwidth (BSS bandwidth 160 MHz) and a CCF (CCFS0, CCFS1) for respectively communicating with the stations of the first communication type (EHT BSS) and with the stations of the second communication type (HE BSS) based on the first set of fields (HT, VHT operation information fields) and on the second set of fields (CCFS0, CCFS1 fields), wherein the bandwidth indicated by one of the second set of fields and associated with the first communication type includes a bandwidth (secondary BSS bandwidth 40Mz) of one or more punctured channels in a frequency spectrum (a preamble puncture mode) and the bandwidth indicated by one of the first set of fields and associated with the second communication type is a contiguous bandwidth (unavailable bandwidth) in the frequency spectrum which excludes (does not include) the bandwidth of the one or more punctured channels in the frequency spectrum”.
Li suggests in [197], [244] that, “[197] For example, to ensure backward compatibility, an old station may obtain the BSS bandwidth using HT operation information and VHT operation information, and a new station may obtain a BSS bandwidth in a preamble puncture mode using a CCFS0 for preamble puncture field, a CCFS1 for preamble puncture field, and the bitmap for preamble puncture field that are introduced in this embodiment of this application. For example, when an AP finds, through channel detection, that a secondary 40 MHz channel is unavailable, the AP may use an HT operation information field and a VHT operation information field to indicate that a BSS bandwidth is 40 MHz, set the BSS bandwidth to 160 MHz using a CCFS0 for preamble puncture field and a CCFS1 for preamble puncture field, and set, using bitmap for preamble puncture, secondary 40 MHz in 160 MHz to be unavailable and all remaining channels to be available. In this way, the old station may send a frame in an HT, VHT, or HE format using a primary 40 MHz channel, and the new station may select, from the 160 MHz channel, a BSS bandwidth in a preamble puncture mode that does not include secondary 40 MHz, to send data”; “[244] A difference between the method 2A and the method 2B lies in that the method 2A does not meet backward compatibility, and can be used only when it is ensured that all associated stations are stations that support a preamble punctured BSS. The Method 2B ensures backward compatibility. An  old station may obtain the BSS bandwidth using HT operation information and VHT operation information, and a new station may obtain a BSS bandwidth in a preamble puncture mode using a CCFS0 for preamble puncture field, a CCFS1 for preamble puncture field, and the bitmap for preamble puncture field that are introduced in this embodiment. For example, when an AP finds, through channel detection, that a secondary 40 MHz channel is unavailable, the AP may use an HT operation information field and a VHT operation information field to indicate that a BSS bandwidth is 40 MHz, set the BSS bandwidth to 160 MHz using a CCFS0 for preamble puncture field and a CCFS1 for preamble puncture field, and set, using bitmap for preamble puncture, secondary 40 MHz in 160 MHz to be unavailable and all remaining channels to be available. In this way, the old station may send a frame in an HT, VHT, or HE format using a primary 40 MHz channel, and the new station may select, from the 160 MHz channel, a BSS bandwidth in a preamble puncture mode that does not include secondary 40 MHz, to send data”. Therefore, the 35 USC 102 rejection stands as follows:
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The bold amended elements of “identifying, by the first station, channel bandwidth and a CCF for respectively communicating with the stations of the first communication type and with the stations of the second communication type based on the first set of fields and on the second set of fields, wherein the bandwidth indicated by one of the second set of fields and associated with the first communication type includes a bandwidth of one or more punctured channels in a frequency spectrum and the bandwidth indicated by one of the first set of fields and associated with the second communication type is a contiguous bandwidth in the frequency spectrum which excludes the bandwidth of the one or more punctured channels in the frequency spectrum” in independent claims 1, 12. The is no definition of the bold amended element of “a frequency spectrum” in anywhere in the instant specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The amended claims 1, 12 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The amended elements of “identifying, by the first station, channel bandwidth and a CCF for respectively communicating with the stations of the first communication type and with the stations of the second communication type based on the first set of fields and on the second set of fields, wherein the bandwidth indicated by one of the second set of fields and associated with the first communication type includes a bandwidth of one or more punctured channels in a frequency spectrum and the bandwidth indicated by one of the first set of fields and associated with the second communication type is a contiguous bandwidth in the frequency spectrum which excludes the bandwidth of the one or more punctured channels in the frequency spectrum” in independent claims 1, 12 comprise the negative limitation (e.g., exclude, which is “do not include”) in which is ambiguous and uncertain that nowhere in the instant specification originally present or describe it. The instant specification describes the element of “include”.
The current view of the courts is that there is nothing inherently ambiguous or uncertain about a negative limitation. So long as the boundaries of the patent protection sought are set forth definitely, albeit negatively, the claim complies with the requirements of 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Some older cases were critical of negative limitations because they tended to define the invention in terms of what it was not, rather than pointing out the invention. Thus, the court observed that the limitation "R is an alkenyl radical other than 2-butenyl and 2,4-pentadienyl" was a negative limitation that rendered the claim indefinite because it was an attempt to claim the invention by excluding what the inventors did not invent rather than distinctly and particularly pointing out what they did invent. In re Schechter, 205 F.2d 185, 98 USPQ 144 (CCPA 1953).
A claim which recited the limitation "said homopolymer being free from the proteins, soaps, resins, and sugars present in natural Hevea rubber" in order to exclude the characteristics of the prior art product, was considered definite because each recited limitation was definite. In re Wakefield, 422 F.2d 897, 899, 904, 164 USPQ 636, 638, 641 (CCPA 1970). In addition, the court found that the negative limitation "incapable of forming a dye with said oxidized developing agent" was definite because the boundaries of the patent protection sought were clear. In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971).
Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112(a)  and pre-AIA  35 U.S.C. 112, first paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. US 2021/0153210 A1.
As to claim 1, Li discloses substantially the invention as claimed, including a method comprising:
receiving, at a first station (Figure 1, 2, 12, 19, the second communication device or the STA) of a first communication type (Figures 12, EHT BSS),
a first communication (Figures 1, 10, 12, a beacon frame) including a first set of fields from an access point (AP) (Figures 1, 2, 10, the first communication device or the AP) the first set of fields indicating a bandwidth and a channel center frequency (CCF) for stations of a second communication type (HE BSS), and
a second communication (Figures 1, 10, 12, a first frame) including a second set of fields from the AP, the second set of fields indicating a bandwidth and a CCF for stations of the first communication type, the first set of fields and the second set of fields being disjoint (the claimed “disjoint” = “joint using with VHT operation is not required”, [117], [207]) (Figures 1, 2, 6, 10, 12, 19 and associated text, [117], [197], [207], [211]); and
identifying (finding and setting), by the first station (the AP), channel bandwidth (BSS bandwidth 160 MHz) and a CCF (CCFS0, CCFS1) for respectively communicating with the stations of the first communication type (EHT BSS) and with the stations of the second communication type (HE BSS) based on the first set of fields (HT, VHT operation information fields) and on the second set of fields (CCFS0, CCFS1 fields), wherein the bandwidth indicated by one of the second set of fields and associated with the first communication type includes a bandwidth (a secondary BSS bandwidth 40Mz) of one or more punctured channels in a frequency spectrum (in preamble puncture mode) and the bandwidth indicated by one of the first set of fields and associated with the second communication type is a contiguous bandwidth (unavailable bandwidth) in the frequency spectrum which excludes (does not include) the bandwidth of the one or more punctured channels in the frequency spectrum” (Figures 1, 2, 6, 10, 12, 19 and associated text, [117], [197], [207], [211], [244]); 
As to claim 2, Li discloses, wherein: the second set of fields includes a channel width subfield and a set of Channel Center Frequency Segment (CCFS) subfields; and identifying channel bandwidth and a CCF for the stations of the first communication type includes using the channel width and set of CCFS subfields (Figures 1, 2, 6, 10, 12, 19 and associated text, [117], [197], [207], [211], [244]).
As to claim 3, Li discloses, for communications with stations of the first communication type: identifying a channel width subfield of 0 for 20 MHz bandwidth communications; identifying a channel width subfield of 1 for 40 MHz bandwidth communications; identifying a channel width subfield of 2 for 80 MHz bandwidth communications; identifying a channel width subfield of 3 for 160 MHz bandwidth communications; and identifying a channel width subfield of 4 for 320 MHz bandwidth communications (Figures 1, 2, 6, 10, 12, 19 and associated text, [117], [197], [207], [211], [244], table 7 on page 39).
As to claim 4, Li discloses, wherein: the set of CCFS subfields includes subfield for the first communication type that indicates a channel center frequency index of the communication bandwidth to be used; and identifying the channel bandwidth and a CCF for the stations of the first communication type includes using the channel center frequency index (Figures 1, 2, 6, 10, 12, 19 and associated text, [117], [197], [207], [211], [244]).
As to claim 5, Li discloses, wherein: the set of CCFS subfields includes first and second CCFS subfields for respective communications of the first communication type; and identifying channel bandwidth and a CCF for the stations of the first communication type includes using the channel width and first and second CCFS subfields (Figures 1, 2, 6, 10, 12, 19 and associated text, [117], [197], [207], [211], [244]).
As to claim 6, Li discloses, wherein the first CCFS subfield indicates: a channel center frequency index for 20 MHz, 40 MHz, and 80 MHz bandwidth communications; a channel center frequency index of an 80 MHz channel segment that contains a primary channel for 160 MHz bandwidth communications; and a channel center frequency index of a 160 MHz channel segment that contains a primary channel for 320 MHz bandwidth communications (Figures 1, 2, 6, 10, 12, 19 and associated text, [117], [197], [207], [211], [244]).
As to claim 7, Li discloses, wherein: the second CCFS subfield is set to zero for 20 MHz, 40 MHz and 80 MHz bandwidth communications; the second CCFS subfield indicates a channel center frequency index of a 160 MHz channel for 160 MHz bandwidth communications; and the second CCFS subfield indicates a channel center frequency index of a 320 MHz channel for 320 MHz bandwidth communications (Figures 1, 2, 6, 10, 12, 19 and associated text, [117], [197], [207], [211], [244]).
As to claim 8, Li discloses, wherein the second set of fields are included in an operation element of a received management frame for communications with stations of the first communication type (Figures 1, 2, 6, 10, 12, 19 and associated text, [117], [197], [207], [211], [244]).
As to claim 9, Li discloses, wherein the first communication type includes communications under EHT BSS and the second communication type includes communications under HE BSS (Figures 1, 2, 6, 10, 12, 19 and associated text, [117], [197], [207], [211], [244]).
As to claim 10, Li discloses transmitting, from the AP, the first and second communication in a common message (Figures 1, 2, 6, 10, 12, 19 and associated text, [117], [197], [207], [211], [244]).
As to claim 11, Li discloses, wherein the first set of fields indicate a bandwidth and first and second CCFS subfields for the second communication type (Figures 1, 2, 6, 10, 12, 19 and associated text, [117], [197], [207], [211], [244]).
Claims 12-20 correspond to the apparatus claims of claims 1-8, 11; therefore, they are rejected under the same rationale as in claims 1-8, 11 shown above.
The prior art cited in this Office action is: Li et al. US 2021/0153210 A1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901. The examiner can normally be reached M-F 6:00AM -3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/ patent-center/ for more information about Patent Center and https://www.uspto.gov/patents/docx/ for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI V NGUYEN/Primary Examiner, Art Unit 2649